DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on September 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,681,628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 4 and 8 is/are allowable because the Prior Art of record fails to show or render obvious  scanning for at least one AP of a Wireless LAN system at a predetermined interval of time; turning off a display of the mobile phone and entering a sleep mode, when the mobile phone has not been used for a predetermined time period and continuing scanning at the predetermined interval of time after entering the sleep mode; receiving a user input for turning the display on to wake up from the sleep mode of the mobile phone during the predetermined interval of time; responsive to receiving the user input, immediately scanning for at least one AP currently not connected to the mobile phone, a point in time at which the user input is received being independent of the predetermined interval of time; continuing to scan according to the predetermined interval of time after the immediate scan in response to the receiving the user input for turning the display on; based on an AP being found by the scanning, determining whether a found AP is accessible; and performing at least one procedure for accessing to the found AP in response to the determination that the found AP is accessible in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464